      Case 2:20-cv-00517-JTM-DMD Document 47 Filed 02/08/21 Page 1 of 2




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF LOUISIANA
__________________________________________
                                           )
 JERRY ROGERS, JR.,                        )
                                           )
                  Plaintiff                )
      v.                                   ) Case No. 2:20-cv-00517
                                           )
 SHERIFF RANDY SMITH, DANNY                )
 CULPEPER, and KEITH CANIZARO,             )
                                           )
                 Defendants                )

   MOTION TO COMPEL PRODUCTION OF DEFENDANTS’ PERSONNEL FILES

       NOW INTO COURT, through undersigned counsel, comes Plaintiff, Jerry Rogers, Jr.,

who, pursuant to Rule 37(a) of the Federal Rule of Civil Procedure, respectfully moves this

Honorable Court for an Order compelling production of Defendants’ St. Tammany Parish Sheriffs’

Office personnel files, including disciplinary history and records. On January 5, 2021, the parties

held a meet and confer to discuss the sufficiency of both parties’ discovery responses, including

Defendants’ Responses to Plaintiff’s Fourth Set of Requests for Production. After the meet and

confer, Plaintiff supplemented his responses. Defendants’ have failed to do the same. Although

Defendants’ counsel suggested he might move for entry of a protective order, he has not done so,

nor has he produced the personnel files with redactions as discussed during the meet and confer.

Plaintiff Jerry Rogers respectfully requests that this Honorable Court compel Defendants to

produce their STPSO personnel files.

       Counsel for Mr. Rogers has in good faith, but unsuccessfully, conferred with Defendants’

counsel via a discovery conference in an effort to resolve this discovery dispute amicably and

without court intervention. The parties have been unsuccessful in doing so. As discussed more

fully in the Memorandum in Support, good cause exists for this Court to compel Defendants to
      Case 2:20-cv-00517-JTM-DMD Document 47 Filed 02/08/21 Page 2 of 2




produce the requested information.

       In support of this Motion, Mr. Rogers offers the following exhibits:

   A. Plaintiff’s Fourth Request for Production of Documents, propounded November 27, 2020;

   B. Responses to Plaintiff’s Fourth Set of Requests for Production of Documents, submitted

       December 22, 2020;

   C. Emails, in globo, between Plaintiff’s Counsel Hope Phelps and Defendants’ counsel

       Chadwick Collings;

   D. Letter from Plaintiff’s Counsel Hope Phelps to Defendants’ counsel Chadwick Collings,

       dated December 23, 2020 (the “Meet and Confer Letter”);

   E. Letter from Plaintiff’s Counsel Hope Phelps to Defendants’ counsel Chadwick Collings

       dated January 13, 2021 (the “Follow Up Letter); and

   F. Rule 37.1 Declaration of Plaintiff’s counsel, Hope Phelps.



                                     Respectfully Submitted:

                                     MOST & ASSOCIATES

                                     /s/ Hope A. Phelps
                                     WILLIAM MOST (La. Bar No. 36914)
                                     HOPE PHELPS (La. Bar No. 37259)
                                     DAVID LANSER (La. Bar No. 37764)
                                     201 St. Charles Ave., Ste. 114, # 101
                                     New Orleans, LA 70170
                                     T: (504) 256-4615
                                     Email: hopeaphelps@outlook.com
                                     Counsel for Plaintiff, Jerry Rogers, Jr.
